July 06, 2012

MEMORANDUM REPORT

FOR : The OIC, Regional Director
This Office
THRU : The Chief,

Mining Environment and Safety Division

FROM : Melchor M. Limpin
Community Affairs Officer II

SUBJECT : Monitoring Report on the First Semester 2012
Annual Social Development and Management
Program (ASDMP) Accomplishments of Eramen
Minerals Incorporated (EMI) located in Barangay
Guisguis, Sta Cruz, Zambales.

A. INTRODUCTION

In line with the Division’s programmed activities for the year 2012 and
the Bureau’s commitment to the full implementation of DAO 2010-21, the
undersigned conducted monitoring on the above-cited subject on June 27, 2012.
The purpose of the monitoring is to determine whether or not the company is
complying with their social commitment of enhancing the lives of their host and
affected communities as mandated under aforesaid DAO.

Mr. Peter Benaires, ComRel Officer of the company, assisted the
undersigned during the course of monitoring.
B. GENERAL INFORMATION

Name of Company — : Eramen Minerals Inc. (EMI)

Plant/Mine Site

Sta. Cruz, Zambales

Contact Person/Title : Mr. Peter T. Benaires

Permit No.
Date Issued
SDMP Permit
Date Issued
ASDMP

Date Issued

C. METHODOLOGY

ComRel Officer

MPSA No. 209-2005-III
April 19, 2005

SDMP # 12-2008-02-III
May 05, 2008

ASDMP # 01- 2012
February 14, 2012

Personal interviews and queries with residents, barangay officials of
the host community and Community Relations Officer of EMI were
conducted. The approved 2012 ASDMP was also used as reference in the
conduct of monitoring.

D. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES FOR 2012

The programs/projects/activities for 2012 of EMI are shown on the

matrix below:
P/P/A’s Annual 18 Sem Amount % Utilized | Remarks
Budget Budget Utilized to to date
2012 date

Livelihood and Skills 670,000 | 180,000 105,000 58% coordlvated with

Dev't. Program reoded to proceed
Fob. 27300812"

Infrastructure/Facility 500,000 100,000 - - Rescheduled scivity

Improvement/Construction

Program

Health , Nutrition and 300,000 100,000 10,000 10%

Sanitation Program

Educational, Sports, and 700,000 | 200,000 300,782 150%

Cultural Programs

Support to LGU Initiative 150,000 50,000 45,000 90% ‘Continuing program:

Programs

Total 2,320,000 | 680,000 | 461,282 68% wa based on th
‘sem budget

Contingency Fund 580,000 - - -

Grand total 2,900,000

Development of Mining

Technology and Geosciences | 368,000.00 59,300 16%

and Information, Education
Campaign (IEC)

E. FIELD FINDINGS/OBSERVATIONS

The following are the programs/projects/activities (P/P/A’s) monitored;
Livelihood and Skills Dev’t. Program

e EMI coordinated with Technical Education and _ Skills
Development Authority (TESDA) for the manpower skills
training and community-based alternative livelihood of the
residents of their host communities. They are preparing the
MOA for the said training as required by TESDA.

¢ Conducted consultation meetings with concerned residents
and officials of barangays for the formation of the Technical
Working Group (TWG) last May 05, & 30, 2012.

e The company conducted the dredging of Cabaluan River as
requested by the farmers of their host communities and the
National irrigation Administration (NIA).

Infrastructure/Facility Improvement/Construction Program

e The company and the barangay officials agreed re schedule
the installation of their street lights on the 3 quarter.

Health , Nutrition and Sanitation Program

e According to Mr. Benaires, they already started the formation of the
committee on the Mobile Clinic Program and the canvass of needed
medical instruments/equipment.
Educational, Sports, and Cultural Programs

e The company participated and provided financial assistance to the
“BRIGADA ESKWELA’ program of ten (10) elementary schools in
Sta. Cruz, Zambales .

e Provided school supplies to ten (10) elementary schools in Sta. Cruz.
Zambales.

e Provided financial assistance to twenty-one (21) poor but deserving
high school students and five (5) college students who are residents of
their host communities.

e Provided 1 unit computer set to Tubo-Tubo North Elementary School.

>

Provided 1 unit computer set to Barangay Dampay , Candelaria.

Provided school supplies to and materials to Don Marcelo Marty
Elementary School.

Support to LGU Initiative Programs

The company provided financial assistance to the fiesta celebrations of
different barangays in Candelaria and Sta. Cruz, Zambales.

Provided financial assistance to Hon. Gilbert Hermoso of the
municipality of Sta. Cruz during the International leadership
conference.

Provided financial assistance to the barangay officials for their
seminar.

Provided financial assistance to the sports and cultural activities of
Sangguniang Kabataan of different host barangays in Sta. Cruz,
Zambales.

Provided typewriter to the barangay hall of Lucapon South.

Development of Mining Technology and Geosciences and Information,
Education Campaign (IEC)

The company conducted consultations/meetings with barangay
officials of Tubo-Tubo South and presented the
programs/projects/activities of their approved 2 201 2 | ASDMP last March

a wr

Ea.

Conducted consultation/ meeting regarding the formation of a
Technical Working Group for the implementation of the ASDMP last
May 5, 2012.

Conducted meeting/consultations with barangay officials of their host
communities regarding the dredging of Almasin River in Sta. Cruz,
Zambales.

The company is actively participating on the Information campaign
activities of the newly form association for IEC in Region Ill, Central
Luzon Information Education Campaign (CLIEC).
The company spent Php 461,282.00 out of the approved 2012 ASDMP
budget of Php 2,320,000.00. The budget allotted by the company for the 1°
semester is Php 680,000.00. Based from the allotted budget for 1° semester, the
company had 68.00% utilization.

Recommendations

Based on monitoring, most of the programmed activities in the approved
ASDMP for 2012 are yet implemented and/or undertaken in accordance with the
scheduled programs/projects/activities such as Infrastructures, Livelihood, and
Health and Nutrition. It is recommended that the company should fast tract the
implementation of other PPA’s in order to cope up with the scheduled ASDMP.
programs. Likewise, the company should submit quarterly accomplishment
reports to this Office, copy furnished MGB Central Office.

For his information and appropriate action.

MELCHOR M. LIMPIN
MEMORANDUM

FOR

THRU

FROM

SUBJECT

A. INTRODUCTION

April 17, 2013

REPORT

The OIC, Regional Director
This Office

The Chief,
Mining Environment and Safety Division

Melchor M. Limpin
Community Affairs Officer II

Monitoring Report on the Second Semester 2012
and First Quarter 2013 Annual _ Social
Development and Management Program (ASDMP)
Accomplishments of Eramen Minerals
Incorporated (EMI) located in Barangay Guisguis,
Sta Cruz, Zambales.

In line with the Division’s programmed activities for the year 2012 and
2013 and the Bureau’s commitment to the full implementation of DAO 2010-21,
the undersigned conducted monitoring on the above-cited subject on March 22
27, 2013. The purpose of the monitoring is to determine whether or not the
company is complying with their social commitment of enhancing the lives of their
host and affected communities as mandated under aforesaid DAO.

Mr. Peter Benaires, ComRel Officer of the company, assisted the
undersigned during the course of monitoring.
B. GENERAL INFORMATION

Name of Company
Plant/Mine Site

Contact Person/Title :

Permit No.
Date Issued
SDMP Permit
Date Issued
ASDMP

Date Issued

C. METHODOLOGY

Eramen Minerals Inc. (EMI)
Sta. Cruz, Zambales

Mr. Peter T. Benaires
ComRel Officer

MPSA No. 209-2005-III
April 19, 2005

SDMP # 12-2008-02-III
May 05, 2008

ASDMP # 02- 2013
January 30, 2013

Personal interviews and queries with residents, barangay officials of
the host community and Community Relations Officer of EMI were
conducted. The approved 2012 and 2013 ASDMP were also used as
references in the conduct of monitoring.

D. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES FOR 2012
The programs/projects/activities for 2012 of EMI are shown on the
matrix below:
Amount Amount Amount % Utilized
2012 utilized for | utilized for | Utilized to to date
PIP/A’s Annual 1st Sem 2ndSem date
Budget 2012 2012

Livelihood and Skills Dev’t. 670,000 105,000 716,800 821,800 123%
Program
Infrastructure/Facility 500,000 - 690,081 690,081 138%
Improvement/Construction
Program
Health , Nutrition and 300,000 10,000 269,000 279,000 93%
Sanitation Program
Educational, Sports, and 700,000 300,782 525,100 825,882 118%
Cultural Programs
Support to LGU Initiative 150,000 45,000 186,597 231,597 154%
Programs
Total 2,320,000
Contingency Fund 580,000 -
Grand total 2,900,000 461,282 2,501,078 2,962,360 102%
Development of Mining
Technology and Geosciences 368,000.00 59,300 355,500 414,800 113%
and Information, Education
Campaign (IEC)

E. FIELD FINDINGS/OBSERVATIONS

The following are the programs/projects/activities (P/P/A’s) monitored;

Livelihood and Skills Dev’t. Program

e EMI sponsored the training on Charcoal Briquetting in
coordination with Technical Education and Skills Development
Authority (TESDA) and Ecosystems Research and Development
Bureau (ERDB) to the members of Bayanihan ng Mag-uuling ng
Tubo-Tubo South (BMTTS) for their community-based alternative
livelihood.

e Conducted consultation meetings with concerned residents and
Officials of barangays and formed the Technical Working Group
(TWG) for Education, Livelihood and Health.

e Conducted workshop on needs analysis and basic organizational
development to women, youth, senior citizen, BHW and Mag-
uuling/charcoal producers.

e Provided the fabrication of charcoal briquettor including transport
of the machine to the site, MOA signing, and test-run with ERDB
staff.

e Initiated the formation of women, senior citizen, farmers and
youth group.

e Initiated the formation of Bayanihan ng Mag-uuling sa Tubo-tubo
South (BMTTS) who is the recipients of the charcoal briquetting
machine.

e Conducted regular consultations with the residents and officials
of their host and neighboring barangays.

e Seedling production (bought seedlings from the BMTTS)

e Conducted training on Beauty Care in coordination with TESDA
with 34 participants from Tubo-tubo South and Bangcol and
provided each participants with complete set of Beauty Care Kit
for their initial start-up for their additional source of income.
= Provided manpower for the manual dredging of irrigation canal with NIA,
Irrigators Association and other mining companies.

= Conducted Training and field demonstration on organic farming
technology and established a demo-farm for organic farming.

= Sponsored the manual dredging of affected farmlands in Tubo-tubo South

= Provided financial assistance as counterpart to the purchased of 1 set
hand tractor to Tatlong-Bi Irrigators Association of Tubo-tubo South.

= Conducted the dredging of Cabaluan River as requested by the farmers of
their host communities and the National irrigation Administration (NIA).

Infrastructure/Facility Improvement/Construction Program

« The company and the barangay officials agreed re schedule
the installation of their street lights on the 34 quarter.

Health , Nutrition and Sanitation Program

e According to Mr. Benaires, they already started the formation of the
committee on the Mobile Clinic Program and the canvass of needed
medical instruments/equipment.

Educational, Sports, and Cultural Programs
e The company participated and provided financial assistance to the

“BRIGADA ESKWELA’ program of ten (10) elementary schools in
Sta. Cruz, Zambales .
e Provided school supplies to ten (10) elementary schools in Sta. Cruz.
Zambales.

2

Provided financial assistance to twenty-one (21) poor but deserving
high school students and five (5) college students who are residents of
their host communities.

e Provided 1 unit computer set to Tubo-Tubo North Elementary School.

—— |

e Provided 1 unit computer set to Barangay Dampay , Candelaria.
e Provided school supplies to and materials to Don Marcelo Marty
Elementary School.

Support to LGU Initiative Programs

e¢ The company provided financial assistance to the fiesta celebrations of
different barangays in Candelaria and Sta. Cruz, Zambales.

e Provided financial assistance to Hon. Gilbert Hermoso of the
municipality of Sta. Cruz during the International leadership
conference.

e Provided financial assistance to the barangay officials for their
seminar.

e Provided financial assistance to the sports and cultural activities of
Sangguniang Kabataan of different host barangays in Sta. Cruz,
Zambales.

e Provided typewriter to the barangay hall of Lucapon South.
Development of Mining Technology and Geosciences and Information,
Education Campaign (IEC)

e The company conducted consultations/meetings with barangay
Officials of Tubo-Tubo South and presented the

e Conducted consultation’ meeting regarding the formation of a
Technical Working Group for the implementation of the ASDMP last
May 5, 2012.

e Conducted meeting/consultations with barangay officials of their host
communities regarding the dredging of Almasin River in Sta. Cruz,
Zambales.

e The company is actively participating on the Information campaign
activities of the newly form association for IEC in Region Ill, Central
Luzon Information Education Campaign (CLIEC).

—— —
~-

The company spent a total amount of Php1,131,801.70 for the 1*
semester 2012. Based on the approved ASDMP budget (BNMI & DMC)l), the
company is 27.19%, and on BNMI budget is 75.76% utilization.

Recommendations

Based on monitoring, most of the programmed activities in the approved
ASDMP for 2012 are yet implemented and/or undertaken in accordance with the
scheduled programs/projects/activities such as Infrastructures, Livelihood, and
Health and Nutrition. It is recommended that the company should fast tract the
implementation of other PPA’s in order to cope up with the scheduled ASDMP.
programs. Likewise, the company should submit quarterly accomplishment
reports to this Office, copy furnished MGB Central Office.

For his information and appropriate action.

MELCHOR M. LIMPIN
Republic of the Philippines
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
Regional Office No. Ill

Cleofer’s Building, Gen. Hizon Avenue, City of San Fernando, Pampanga, Philippines
Tel./Fax No. (+63 45) 9612799 / 9613523 / 9636387 E-Mail: mgbr3@yahoo.com

duly 25, 2013
MEMORANDUM :
FOR ; The OIC, Regional Director
Mines and Geosciences Bureau
Regional Office No. Ill
FROM : The Supervising Science Research Specialist

Mining Environment and Safety Division

SUBJECT: Monitoring Report on the First Semester 2013 Annual Social

2velopment nd Mi nt__ Progra: P
Accompii ents of Eramen Minera cot U
lo in Brgy. Guisquis, Sta. C mbales.
DOCUMENT
ATTACHED : Copies of the above-cited subject prepared by Mr. Melchor M.
Limpin, Community Affairs Officer Il, and Ms. Florita D. Miranda,
Administrative Officer IV, of this Office.
ACTION

REQUESTED : For his information and further instructions.

ENGR. LA .G V3 JR.

Noted By:

” - ar ATTY. ENG -
ee

deme ate {@ OIC, Regional Director

“MINING SHALL BE PRO-PEOPLE AND PRO-ENVIRONMENT
IN SUSTAINING WEALTH CREATION AND IMPROVED QUALITY OF LIFE”

June 24, 2013

MEMORANDUM REPORT

FOR H The OIC, Regional Director

This Office
THRU ti The Chief,

Mining Environment and Safety Division
FROM : Melchor M. Limpin

Community Affairs Officer II

Florita D. Miranda
Administrative Officer IV

SUBJECT Monitoring Report on the First Semester 2013
Annual Social Development and Management
Program (ASDMP) Accomplishments of Eramen
Minerals Incorporated (EMI) located in Barangay
Guisguis, Sta Cruz, Zambales.

A. INTRODUCTION

In line with the Division’s programmed activities for the year 2013 and
the Bureau’s commitment to the full implementation of social development of the
host and neighboring communities under DAO 2010-21, the undersigned
conducted monitoring on the above-cited subject on June 18, 2013. The purpose
of the monitoring is to determine whether or not the company is complying with
their social commitment of enhancing the lives of their host and affected
communities as mandated under aforesaid DAO.

Mr. Peter Benaires, ComRel Manager of the company, assisted the
undersigned during the course of monitoring.

B. GENERAL INFORMATION

Name of Company
Plant/Mine Site

Contact Person/Title :

Permit No.
Date Issued
SDMP Permit
Date Issued
ASDMP

Date Issued

C. METHODOLOGY

Personal interviews and queries wi
the host community and Community
Conducted. The approved 2013 AS

conduct of monitoring:

Eramen Minerals Inc. (EMI)

Sta. Cruz, Zambales
Mr. Peter T. Benaires
ComRel Manager
MPSA No. 209-2005-IiI
April 19, 2005

SDMP # 12-2008-02-II1
May 05, 2008

ASDMP # 02- 2013
January 30, 2013

D. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES FOR 2013

The programs/projects/activities for 2013 of EMI are shown on the

ith residents, barangay officials of
Relations Manager of EMI were
DMP was also used as references in the

matrix below:
Amount Amount Amount % Utilized
2013 utilized for | utilized for | Utilized for to date
PIP/A’s Annual 1° Qtr 2nd qtr 1* Sem
Budget 2013 2013 2013

Livelihood and Skills Dev't. 1,230,000 7 120,047 534,300 | 654,437 53.20%
Program
Infrastructure/Facility 1,230,000 182,173 384,525 566,698 46.07%
Improvement/Construction
Program
Health , Nutrition and 989,000 201,000 359,096 560,096 56.63%
Sanitation Program
Educational, Sports, and 1,230,000 211,400 351,000 562,400 45.72%
Cultural Programs
Support to LGU Initiative 247,000 143,000 C) 143,000 57.89%
Programs
Total 4,926,500 | 857,620 1,628,924 2,486,541 50.47%
Contingency Fund 424,500 - 435,000 435,000 102.47%
Grand total 5,350,500 857,620 2,063,924 2,921,541 54,60%
Information, Education.
Campaign (IEC) a 410,000 98,400 171,500 269,900 - 85.83%

Development of Mining 411,800 = :
Technology and Geosciences

E. FIELD FINDINGS/OBSERVATIONS

The following are the Programs/projects/activities (P/P/A’s) monitored:

Livelihood and Skills Dev’t. Program

EMI sponsored the Training on Motorcycle/Small Engine
Servicing NC II in Coordination with TESDA held in Barangay
Lucapon South on April 15-31, 2013. There were 40 Participants
coming from residents and out of school youth of different
barangays in Sta. Cruz and Candelaria, Zambales. An
assessment was conducted by representative of TESDA to the
Participants to determine the acquired skills and knowledge of
the participants. As a result of the assessment, only 28 out of the
40 participants passed and were given the license for five years
to practice their skills.

The company is continuously supporting the Charcoal Briquetting

Project of the Bayanihang Mag-uuling ng Tubo-Tubo South
(BMTTS). According to the members of BMMTS, they are now
marketing/selling their product to their barangay and to the
company.

Lg

sw swith members of the BMTTS on the status
of briquette charcoal, and Photo 4-5, the fini

° Conducted consultation meetings with concerned residents and
Officials of barangays and introduced the members of the
Technical Working Group (TWG) for Education, Livelihood and
Health.

¢ Provided 20. goats (10 male & 10 female) to residents of
Barangay Tubo-Tubo South for their animal dispersal livelihood.

oY.

¢ The company provided their heavy equipment such.as backhoes,
bulldozer, loader and dump trucks including manpower for the
Scraping of farmlands in Barangay Lomboy, and dredging of river
in Barangay Guisguis as requested by the farmers of their host
communities and the National irrigation Administration (NIA).

Photo showing the scraping of silted farmlands in Barangay Lomboy and the dredging of river in
BarangayGuisguis

Infrastructure/Facility Improvement/Construction Program

* Construction of farm to market toad in barangay Guisguis.

¢ Repainting of Barangay
construction of public toilet.

¢ Provision of street lights in Barangay Tubo-tubo South.

¢ Provided construction materials for the improvement of
barangay hall of Tubo-tubo South.

¢ Provided paints for the repainting of the chapel in Barangay

Bulawon.

¢ Provided mono-block chairs in barangay Poblacion, Sta.
Cruz.

Health , Nutrition and Sanitation Program

¢ According to Mr. Benaires, the EMI Mobile Clinic is now active in providing
health services to residents of their host and neighbouring communities.
They sponsored the Operation Tuli (circumcision) and medical checkups
and provision of basic medicines to 18 barangays in Sta. Cruz and
Candelaria, Zambales. There were 1,178 residents who availed of the free
medical checkups and medicines and 774 male children were
circumcised.

Educational, Sports, and Cultural Programs

¢ EMI provided monthly stipend, school supplies, and uniforms to 85
high school students and 25 college students who are residents of their
host and neighboring communities. They are also providing review and
tutorial class to their scholars every Saturday. An air conditioned E-
Center was established with set of computers with internet access for
the use of scholars during their research and review before their school
examination.

¢ The company participated and provided financial assistance to the
“BRIGADA ESKWELA’ program of ten (10) elementary schools in
Sta. Cruz, Zambales .

——

¢ Provided 1 unit computer set to Tubo-Tubo North Elementary School.
Provided 1 unit computer set to Barangay Dampay , Candelaria.
Provided school supplies and materials to Don Marcelo Marty
Elementary School.

Provided construction materials for the improvement of Bolitoc
Elementary School.

Support to LGU Initiative Programs

¢ The company provided financial assistance to the fiesta celebrations
and sports activities of different barangays in Candelaria and Sta.
Cruz, Zambales.

¢ Provided financial assistance to the barangay officials of their host and
neighboring communities for their seminar/training on Good
Governance.

Development of Mining Technology and Geosciences and Information,
Education Campaign (IEC)

¢ The company is actively participating on the Information education
campaign activities of Region Ill, Central Luzon Information Education
Campaign (CLIEC).

¢ Conducted meeting/consultations with barangay officials of their host
communities

e Provided financial assistance to the printing of the 2013 CL-IEC Wall
Calendar.

For the first semester 2013, the company spent a total amount of Php
2,921,541.00 for their P/P/A’s and P269,900.00 for IEC Programs. Based on the
approved 2013 ASDMP, the company has utilized 54.60% for P/P/A’s and
65.83% for IEC.

Recommendation

scheduled programs/projects/activities. It is recommended that the company
should fast tract the implementation of other PPA’s in order to cope up with the

For his information and appropriate action.

MECC; . LIMPIN

MEMORANDUM

FOR

FROM

SUBJECT

DOCUMENT
ATTACHED

ACTION

REQUESTED :

April 15,2013

The OIC, Regional Director
Mines and Geosciences Bureau
Regional Office No. III

The Supervising Science Research Specialist,
Mining Environment and Safety Division

Monitoring Report _on_ the First Quarter 2014 and @nd
Semester 2013 Annual Social Development and Management
Programs (ASDMP) Accomplishments of Eramen Mineral, inc.

(EMI) located in Bray. Guisauis. Sta. Cruz. Zambales.

Copies of the above-cited subject prepared by Mr. Melchor M.
Limpin, and Ms. Florita D. Miranda, Community Affairs Officer II
and Administrative Officer IV, respectively, of this Office.

For his information and further instructions.

ENGR. wuts GARCIA, JR.

Noted By:

ATTY. ILOU. U N
OIC, Regional Director

fie _

April 8, 2014

MEMORANDUM REPORT

FOR

THRU

FROM

SUBJECT

A. INTRODUCTION

The OIC, Regional Director
This Office

The Supervising Science Research Specialist,
Mining Environment and Safety Division

Melchor M. Limpin
Community Affairs Officer ii

Florita D. Miranda
Administrative Officer IV

Monitoring Report on the First Quarter 2014 and
2°* Semester 2013 Annuai Social Deveiopment
and Management Program (ASDMP)
Accomplishments of Eramen Minerals
Incorporated (EMI) located in Barangay Guisguis,
Sta Cruz, Zambales.

In line with the Division’s programmed activities for the year 2013 and
2014, and the Bureau’s commitment to the fuil impiementation of Sociai
Development of the host and neighboring communities under DAO 2010-21, the
undersigned conducted monitoring on the above-cited subject on March 11-14,

2014.

The purpose of the monitoring is to determine whether or not the company is
complying with their social commitment of enhancing the lives of their host and
neighboring communities as mandated under aforesaid DAO.

Mr. Peter T. Benaires, ComRel Manager of the company, assisted the
undersigned during the course of monitoring.

B. GENERAL INFORMATION

Name of Company”: Eramen Minerais inc. (EMi)
Plant/Mine Site ss Sta. Cruz, Zambales
Contact Person/Title : Mr. Peter T. Benaires
ComRel Manager
Permit No. J MPSA No. 209-2005-III
Date issued 4 April 18, 2005
SDMP Permit ;: SDMP # 12-2008-02-III
Date Issued : May 05, 2008
ASDMP t ASDMP # 02- 2013/ASDMP #3-2014
Date Issued 4 January 30, 2013/January 27, 2014

Cc. METHODOLOGY

Personal interviews and queries with residents, barangay officials of
the host community and Community Relations Manager of EMI were
conducted. The approved 2013 and 2014 ASDMP were also used as
references in the conduct of monitoring.

An actual inspection of the projects and a thorough review and
examination of the documents were conducted particularly with regard to
financial report of each activity.

ay

Photo showing MGBR3 personnel conducting interview/verification with Mr. Peter T.
Benaires of Eramen regarding the ASDMP accomplishments of the company.

l =

D. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES FOR 2013

The programs/projects/activities for 2013 of EMI are shown on the

matrix below:
Amount | Amount | Total %
2013 Utilized for | Utilized Amount | Utilized
P/P/A’s Annual 1° Sem for 2nd Utilized | for 2013
Budget 2013 Sem 2013
| 2013
Livelihood and Skills Devt. 1,230,000 654,437 | 603,500 1,257,937 102.27%
Program
Infrastructure/Facility 1,230,000 566,698 | 670,275.65 | 1,236,973.65 100.57% |
Improvement/Construction
| Program

Health , Nutrition and 989,000 560,096 436,625 996,721 10.78%
Sanitation Program
Educational, Sports, and 1,130,000 562,400 644,240 1,206,640 407.40%
Cultural Programs
‘Support to LGU Initiative 287,000 143,000 10,681 153,681 53.55%
Programs
Total 4,926,000 2,486,541 | 2,453,821.65 | 4,940,362.65 100.29%
Contingency Fund 424,500 135,000 188,000 323,000 76,09%
Grand total 5,350,500 2,921,541 | 2,641,821.65 | 5,521,362.65 103.19%
Information, Education
Campaign (IEC) 410,000 269,900 149,000 418,900 101.95%
Development of Mining
Technology and 411,800 300,000 223,000 523,000 127.00%

| Geosciences | ti | i J

Findings and Observations

For the year 2013, the company spent a total amount of Php 5,521,362.65
for their P/P/A’s, Php 523,000.00 for the Development of Mining Technology and
Geosciences, and P418, 900.00 for IEC programs. Based on the approved 2013
ASDMP, the company has utilized 103.19% for P/P/A’s, 127.00% for the
Development of Mining Technology and Geosciences, and 101.95% for IEC.

For the year 2014, the company allotted a total amount of Php
12,091,407.00 which was based on their 1.50% Operating Cost, wherein
9,068,850.00 was apportioned for their P/P/A’s, Php 1,209,180.00 was for the
programs of Development of Mining Technology and Geosciences, and
Php1,83,377.00 is for IEC programs.

Project Implemented for 2013 ASDMP

The following are the programs/projects/activities (P/P/A’s) monitored;

Livelihood and Skills Dev’t. Program

EMi is continuously supporting and promoting the Charcoal
Briquetting Project of the Bayanihang Mag-uuling ng Tubo-Tubo
South (BMTTS) which are now on marketing/selling of their
products in the to the Municipality of Sta. Cruz and to the

Photo showing the actual marketing of briquette charcoal by members of BMTTS and EMI
| employees in Sta. Cruz, Zambales . |
The company’s Technical Working Group (TWG) for
Infrastructures, Education, Livelihood and Health regularly
conducts consultation meetings with concerned residents and
Officials of their host and neighboring barangays for them to be to
know the SDMP i and those programs to be
I ty.

Provided 3 Cows to Barangay Guisguis, 3 carabaos to Barangay
Lucapon South for their animal dispersal projects.

Photo showing the recipient received the carabaos and cows, Brgy. Captain Guillermo Ebanculla
of Lucapon South signing the MOA for the Animal Dispersal Proiect. |

e Provided assorted vegetable seeds and fertilizers to Barangay
Lucapon South, and grass cutter to Barangay Tubo-tubo South.

Infrastructure/Facility Improvement/Construction Program

e Installation of Jet-Matic Pumps at Brgy. Lucapon South

¢ Provision of 4 culverts for Barangay Tubotubo South (August
06,2013).

Health , Nutrition and Sanitation Program

e Provided multi vitamins and basic medicines to 18
elementary schools in Sta. Cruz and Candelaria, Zambales.
Sponsored a Dental Mission in cooperation with Rural Health
Unit (RHU) 1 in the municipality of Sta. Cruz, Zambales last
Sept. 14,2013.

Provided medicines and medical supplies to the Barangay
Health Centers of Guisguis and Lucapon South

Sponsored the Mother and Child Care Seminar for Tubu-
tubo South.

Supported the Clean and Green Program of their host and
neighboring communities.

Sponsored the Orientation and Awarding of health insurance
for Senior Citizen at Barangay Lucapon South last August
17, 2013.

Relief and Rescue Operation

¢ Conducted Flood Rescue to 6 families in Canaynayan,16 in Brgy. Gama
and 9 in Bray. Guisguis.

Educational, Sports, and Cultural Programs

e EMI provided monthly stipend, school supplies, and uniforms to 85
high school students and 25 college students who are residents of their
host and neighboring communities. They are also providing review and
tutorial class to their scholars every Saturday. An air conditioned E-
Center was established with set of computers with internet access for
the use of scholars during their research and review before their schoo!
examination.

¢ Participation of Scholars on Tree planting activity

¢ Provided of paints to Malabago Elem. School.
e Provided financial assistance to Taekwondo players.
¢ Provided financial assistance to Poblacion North Dance Contest.

¢ Provided financial assistance to Youth Ministry of Tubotubo South.

Support to LGU Initiative Programs

¢ The company provided financial assistance to the 400" fiesta

celebrations of Sta. Cruz, Zambales and participated in the parade

Development of Mining Technology and Geosciences and Information,
Education Campaign (IEC)

¢ The company is actively participating on the Information education
campaign activities of Region Ill, Central Luzon Information Education
Campaign (CLIEC)

¢ Mine tour and Tree Planting of EMI Youth and Tubotubo South Brgy.
Council.

TEN SI 2S3'5,

Project Implemented for the First Quarter 2014

For the year 2014, the company allotted a total amount of Php 12,091,407.00
which was based on their 1.50% Operating Cost, wherein 9,068,850.00 was

apportioned for their P/P/A’s, Php 1,209,180.00 was for the

programs of

Development of Mining Technology and Geosciences, and Php1,83,377.00 is for

iEC programs.

E. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES FOR 2014

The programs/projects/activities for 2014 of EMI are shown on the

matrix below:
Amount Amount Total %
2014 Utilized for | Utilized | Amount | Utilized
PIPIA’s Annual 1° Qtr for 2nd Utilized | for 2014
Budget 2014 Qtr 2014
2014
Livelihood and Skills Dev't. 1,850,000 71,000 - > 384%
Program
Infrastructure/Facility 2,100,000 310,954 = 14.81%
improvement/Construction
Program
Health , Nutrition and 7,600,000 81,304 = 5.08%
Sanitation Program
Educational, Sports, and 2,000,000 406,900 > 20.35%
Cultural Programs
Support to LGU Initiative 300,000 109,705 * 35.57% |
Programs |
Total 7,850,000 979,863 = = 12,50%
Contingency Fund 582,250 = = 76.09%
Grand total 8,432,250 979,863 = =
Information, Education =
Campaign (IEC) 1,813,377 193,975 10.70%
Development of Mining = = Z
Technology and 1,209,180 0%

| Geosciences

For the 1* Quarter 2014, the company spent total amount of Php 979,863.00 or 12.50%
utilization for their P/P/A’s, Php 193,975.00 or 10.70% for their IEC programs. There was no
accomplishments presented for their programs of Development of Mining Technology and
Geosciences during the monitoring.

Livelihood and Skills Dev’t. Program

¢ EMI Technical Working Group (TWG) regularly conducts consultation

meetings

to

their

host

Communities

{Lucapon South,

Guisguis,Tubotubo South) and with the members BMTTS charcoal
briquette project.

¢ Charcoal Briquette monitoring, launching, motorcade, and monitoring
of livestock dispersai

¢ Assistance for the farmers training and seminar.

Infrastructure/Facility Improvement/Construction Program

¢ Constructed the Barangay Outpost of Brgy. Tubo-tubo South.

¢ Provided paints for the repainting of Brgy. Guisguis plaza.

¢ Constructed the extension of BMTTS Charcoal Briquette Storage
Facilities.

¢ Sponsored the installation of Electric Power Supply for BMTTS
Site.
Sponsored the installation of Water Supply for BMTTS Site.

¢ Provided painting materials for the improvement of Tubotubo South
Elementary Schooi.

Health Program

Sponsored the Dental Mission in Barangay Bangcol.
Sponsored a Dentai Education in barangays Guisguis, Tubo-tubo South
and Tubu-tubo North.

Educational , Sports and Cultural Programs

The company released the monthly stipend of scholars for January and
February.

Provided financial assistance for the educational tour of their 15 scholars.
Conducted review and tutorial class to EMI scholars.

Provided financial assistance to 4 EMI scholars who participated in the
Jamboree.

Provided financial assistance to the cultural activities of barangays Tubo-
tubo North, Lipay, Guisguis, Tubo-tubo South

Support to LGU Initiatives

Provided financial support for the Training of Brgy. Biay Lupon ng
Tagapamayapa.

Provided uniforms and batuta to the barangay tanods of Barangay
Guisguis.
e Provided financial support for the Training/Seminar of barangay officials of
their host communities.

IEC Programs

e Motorcade of BMTTS Charcoal Briquette

e Participated in the Float competition (Champion) during the Mango
Festival heid in iBA, Zambales.

Participated in the coastal clean-up in Barangays Bolitoc and Longos.
Participated in the Mangrove Planting in Barangay Sabang

Regularly attend to the CLIEC meetings and Zambales Alliance meetings.
Sponsored the assessment of existing or completed Social Development
Management Program(SDMP) of the company by students of the
University of the Assumption, San Fernando, Pampanga.

e Sponsored the Mine Tour of UP Diliman students.

Recommendation

Based on monitoring, most of the programmed activities in the approved
ASDWP for 2013 were impiemenied and/or undertaken in accordance witn the
scheduled programs/projects/activities. It is recommended that the company
should maintain the proper implementation of PPA’s in their 2014 ASDMP.

For his information and appronriate action.

RM. LIMPIN

ak,
FLORITA D. MIRANDA

August 18, 2014

MEMORANDUM

FOR

FROM

SUBJECT

DOCUMENT
ATTACHED

ACTION
REQUESTED

Noted By:

: The OIC, Regional Director

Mines and Geosciences Bureau
Regional Office No. III

: Engr. Lauro S. Garcia, Jr.

Supervising Science Research Specialist
Mining Environment and Safety Division

: Monitoring Report on the First Semester 2014 Annual Social

Development and Management Program (ASDMP)
Accomplishments of Eramen Minerals, Inc. (EMI) located in
Bgy. Guisguis, Sta. Cruz, Zambales.

: Copies of the above-cited subject Prepared by Mr. Melchor M. Limpin,

Community Affairs Officer II, and Ms. Florita D. Miranda, Administrative
Officer IV, of this Office.

: For his information.

ENGR. LAUROLS, mp JR.
of

ATTY. DANILO U. UYKIEN
OIC, Regional Director

PLE

July 28, 2014
MEMORANDUM REPORT
FOR : The OIC, Regional Director
This Office
THRU : The Supervising Science Research Specialist,

Mining Environment and Safety Division

FROM : Melchor M. Limpin
Community Affairs Officer II

Florita D. Miranda
Administrative Officer IV

SUBJECT : Monitoring Report on the 2014 First Semester
Annual Social Development and Management
Program (ASDMP) Accomplishments of Eramen
Minerals Incorporated (EMI) located in Barangay
Guisguis, Sta Cruz, Zambales.

A. INTRODUCTION

In line with the Division’s programmed activities for the year 2014, and
the Bureau’s commitment to the full implementation of social development of the
host and neighboring communities under DAO 2010-21, the undersigned
conducted monitoring on the above-cited subject on July 22-25, 2014. The
purpose of the monitoring is to determine whether or not the company is
complying with their social commitment of enhancing the lives of their host and
affected communities as mandated under aforesaid DAO.

Ms. Joy Lastrilla and She Ebanculla, ComRel staffs of EMI, in the
absence of Mr. Peter T. Benaires, ComRel Manager of the company, assisted
the undersigned during the course of monitoring.

Photo showing MGBR3 personnel conducting interview and verification of documents with Ms. Joy Lastrilla,
EMI ComRel Staff. regarding the company’s 2014 ASDMP accomplishments

B. GENERAL INFORMATION

Name of Company : Eramen Minerals Inc. (EMI)

Plant/Mine Site E Sta. Cruz, Zambales

Contact Person/Title : Mr. Peter T. Benaires
ComRel Manager

Permit No. MPSA No. 209-2005-III

Date Issued : April 19, 2005

SDMP Permit : SDMP # 12-2008-02-II!

Date Issued : May 05, 2008

ASDMP :  ASDMP#03-2014

Date Issued 4 January 27, 2014

C. METHODOLOGY

Personal interviews and queries with residents, barangay officials of
the host community and Community Relations Manager of EMI were
conducted. The approved 2014 ASDMP was also used as reference in the
conduct of monitoring.

D. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES FOR FIRST
SEMESTER 2014
The programs/projects/activities for 2014 of EMI are shown on the
matrix below:
Amount Utilized Amount Total %
2014 for 1° Sem Utilized | Amount | Utilized
P/PIA’s Annual 2014 for 2nd Utilized | for 2014
Budget Sem 2014
2014

Livelihood and Skills Dev’t. 1,850,000 664,875.22 - 664,875.22 35.94%
Program
Infrastructure/Facility 2,100,000 936,618.00 936,618.00 44.60%
Improvement/Construction
Program
Health , Nutrition and 1,900,000 1,368,866.04 1,368,866.04 72.05%
Sanitation Program
Educational, Sports, and 2,000,000 1,359,327.00 1,359,327.00 67.97%
Cultural Programs
Support to LGU Initiative 300,000 242,910.63 242.910.63 80.97%
Programs
Total 8,150,000 4,572,596.89 4,572,596.89 56.10%
Contingency Fund 908,850 - - -
Grand total 9,068,850 4,572,596.89 4,572,596.89 50.52%
Information, Education |
Campaign (IEC) 1,813,770 589,981.90 | 589,981.90 32.53%
Development of Mining
Technology and 1,208,1800 - 0%
Geosciences

E. FIELD FINDINGS/OBSERVATIONS

The following are the programs/projects/activities (P/P/A’s) monitored;

Livelihood and Skills Dev’t. Program

¢ EMI sponsored the launching of the Charcoal Briquetting Project

of the Bayanihang Mag-uuling ng Tubo-Tubo South (BMTTS).
According to the members of BMMTS, they are now
marketing/selling their product to nearby barangays, to the
company and the municipality of Sta. Cruz.

Conducted consultation meetings with concerned residents and
Officials of barangays and introduced the members of the
Technical Working Group (TWG) for Education, Livelihood and
Health.

Continuously monitor the Animal Dispersal Project of residents of
Barangay Tubo-Tubo South for their animal dispersal livelihood.

¢ The company provided the manpower support for the manual
desilting of irrigation canals and the Alinsaog River of Guisguis.
This is in response to the request of irrigators association,
farmers, and LGU of Guisguis.

¢ Sponsored the training/seminar on Organic Method on Backyard
farming for Barangays Tubo-tubo South, Canaynayan, Dampay,
Tubo-tubo North, Guinabon, Naulo and Lucapon North, Sta.
Cruz, Zambales.

¢ Sponsored the Training on Organic Fertilizer Production to
Guisguis farmers to improve their farm harvest. The facility for
the fertilizer production is now under construction.

¢ Provided financial support to the Farmers Field School on Rice
Production for Bolitoc farmers.

¢ Assisted to the desilting of irrigation canals, scraping of
farmlands, and desilting of Alinsaog River in partnership with the
Environment department of the company.

Infrastructure/Facility Improvement/Construction Program

¢ Provided the new water system in Barangay Biay, Sta. Cruz,
Zambales. The project was done in coordination with the
Water District of Sta. Cruz, Zambales. The project will
benefit thousands of residents in Barangays Biay and Lipay.

¢ Provided labor and materials for the renovation of Barangay
Health Center and construction of Barangay Outpost of
Tubo-tubo South.

¢ Provided materials for the fencing of barangay plaza of
Lucapon South, Sta. Cruz, Zambales.

¢ Constructed the storage facility extension and water system
of the charcoal briquette project of BBMTS.

¢ Provided materials for the perimeter fence of Brgy. Guinabon
Elementary School.

¢ Provided paints for the repainting of barangay hall of Brgy.
Naulo, Sta. cruz, Zambales.

* Provision of street lights in Barangay Tubo-tubo South.

¢ Provided construction materials for the improvement of
barangay hall of Tubo-tubo South.

¢ Provided paints for the repainting of the chapel in Barangay
Bulawon.

e Provided mono-block chairs in Barangay Poblacion, Sta.
Cruz.

Health , Nutrition and Sanitation Program

e The company’s mobile clinic is continuously being used for the basic
health check-ups, and provision of medicines to the host and neighboring
communities.

¢ Sponsored a dental mission in Barangays Bangcol, Tubo-tubo South,
Bayto and Babuyan, Sta. cruz, Zambales.

¢ Sponsored the Dental Education Orientation in Guisguis Daycare and
Elementary School, Biay, Tubo-tubo South, Tubo-tubo North, Lucapon
South and Almasin, Sta. Cruz, Zambales in partnership with Rural Health
Unit 1.

* Sponsored the Clean and Green Project (Coastal Cleanups) of Tubo-tubo
South.

¢ Provided health insurance to 141senior citizens of Tubo-tubo South,

¢ Provided financial assistance to the General Assembly of Midwives
seminar of Tubo-tubo South, Guisguis, and Poblacion South, Sta. Cruz,
Zambales.

¢ Provided financial assistance to the Anti-Rabies Campaign Program of
Barangay Poblacion North, Sta. Cruz, Zambales.

Provided medical assistance to Ms. Aisa and Mr. Teofilo Montero.

¢ Sponsored the Emergency Response Team Trainings of Barangays Tubo-
tubo South, Guisguis, Guinabon , and other neighboring communities. The
said trainings were on Basic Life Support, First Aid and Disaster
Preparedness and Management. This project was in coordination with the
DILG, AFP, and MDRRMC. They also provided them with ERT equipment.

Educational, Sports, and Cultural Programs

¢ EMI provided complete set of school uniforms and school supplies to
their 164 scholars for the year 2014.

¢ The company participated and provided financial assistance to the
“BRIGADA ESKWELA” program of ten (10) elementary schools in
Sta. Cruz, Zambales .

¢ Provided school supplies to ten (10) elementary schools in Sta. Cruz.
Zambales.

¢ Sponsored the Youth Development Program to Eramen Youth and
ROTARACT Sta. Cruz. The training was on Character and Personality
Development, theater Arts, Speakership and Leadership. The
company hired the expertise of PREDA, a distinguished organization
dealing with youth sectors.

Sponsored the various sports and cultural activities of the communities
of Sta. Cruz, Zambales. This includes sports tournaments, dance
competitions and beaty contest.

Provided financial assistance to twenty-one (21) poor but deserving
high school students and five (5) college students who are residents of
their host communities.

Provided 1 unit computer set to Tubo-Tubo North Elementary School.

Support to LGU Initiative Programs

Provided uniforms and peace and order equipment (Batuta, raincoats
and flashligths) to barangay tanods of Barangay Guisguis, Sta. Cruz,
Zambales.

Provided financial support to the Training of Bangay biay Lupon
Tagapamayapa.

Provided financial support to the seminars attended by the barangay
Officials of their host and neighboring communities.

The company provided financial assistance to the fiesta celebrations of
different barangays in Candelaria and Sta. Cruz, Zambales.

Provided financial assistance to the barangay officials for their
seminar.

Provided financial assistance to the sports and cultural activities of
Sangguniang Kabataan of different barangays in Sta. Cruz, Zambales.

Provided typewriter to the barangay hall of Lucapon South.

Development of Mining Technology and Geosciences and Information,
Education Campaign (IEC)

The company is regularly conducting consultations/meetings with
barangay officials of their host and neighboring communities. They are
presenting their programs/projects/activities implemented under their
approved 2014 ASDMP.
Sponsored Mine Tours to showcase their mining operations. Among
those who were already visited their minesites are the following;

1. Members of the Sangguniang Bayan of Sta. Cruz, Zambales;

2. Members of the Sangguniang Bayan of Botolan, Zambales

3. Member of Sangguniang Panlalawigan of Zambales;

Barangay officials and NGO of Botolan, Zambales;

Masteral students of University of the Philippines (UP), Diliman

Masteral students of University of the Assumption, Pampanga

Expers/Scientist of Samahan ng Nagtataguyod ng Agham at

Teknolohiya para sa Sambayanan (AGHAM)

8. Barangay Councils Guisguis and Tubo-tubo South, Sta Cruz,
Zambales; and

9. Volunteer nurses and doctors of Sta. Cruz Hospital.

NOS

Initiated the unity march of “Coalition of Mining Workers, Families and
Communities” in support to the mining companies against the
movements of critics to the mining operations in Sta. Cruz, Zambales.
Sponsored the “Martsa Para sa Kalikasan, Kabuhayan at Kapligiran
Church-Workers Solidarity Mass” last May 1, 2014.

Sponsored the production of IEC materials (Newsletters,
leaflets/brochures, tarpaulins and printed paraphernalia’s).

Conducted networking with media outlet (Headline Gitnang Luzon)
Participated in the Trainings on Basic Photography, Technical Report
Writing, and Mining 101 in coordination with the MGB Region 3.
Conducted IEC in partnership with MGB Region 3 at Radyo Bulacan.
Conducted presentation of SDMP accomplishments to different
stakeholders (LGUs, NGOs, DENR/EMB/MGB, and other sectors).
Sponsored the coastal cleanups at Bolitoc, Sabang and Longos, Sta.
Cruz, Zambales in celebration of World Environment Day.

Participated in the mangrove tree planting in Barabgay Sabang
Sponsored a float during the Mango Festival in Iba, Zambales. The
float was awarded the Best Float (Champion).

Conducted meeting/consultations with barangay officials of their host
communities regarding the dredging of Almasin River in Sta. Cruz,
Zambales.

The company is actively participating on the Information campaign
activities of Region III, Central Luzon Information Education Campaign
(CLIEC) wherein Mr. Peter Benaires is the newly elected President.

For the first semester 2014, the company spent a total amount of
Php4,572,596.89 for their P/P/As, equivalent to 56.10% utilization, and
Php589,981.90 for their IEC program equivalent to 32.53%. There was no
reported DMTG accomplishments.

Recommendation

Based on monitoring, most of the Programmed activities for the first
semester in the approved ASDMP for 2014 are implemented and/or undertaken
in accordance with the scheduled programs/projects/activities.

For his information and appropriate action.

FLORITA D. MIRANDA

. LIMPIN

November 24, 2014

MEMORANDUM REPORT

FOR : The OIC, Regional Director
This Office
THRU : The In-Charge,

Mining Environment and Safety Division

FROM : Melchor M. Limpin
Community Affairs Officer II

Florita D. Miranda
Administrative Officer IV

SUBJECT : Monitoring Report on the 2014 Third Quarter
Annual Social Development and Management
Program (ASDMP) Accomplishments of Eramen
Minerals Incorporated (EMI) located in Barangay
Guisguis, Sta Cruz, Zambales.

A. INTRODUCTION

In line with the Division’s programmed activities for the year 2014, and
the Bureau's commitment to the full implementation of social development of the
host and neighboring communities under DAO 2010-21, the undersigned
conducted monitoring on the above-cited subject on November 18-21, 2014. The
purpose of the monitoring is to determine whether or not the company is
complying with their social commitment of enhancing the lives of their host and
affected communities as mandated under aforesaid DAO.

Ms. Joy Lastrilla and She Ebanculla, ComRel staffs of EMI, in the
absence of Mr. Peter T. Benaires, ComRel Manager of the company, assisted
the undersigned during the course of monitoring.

Photo showing MGBR3 personnel conducting interview and verification of documents with Ms. Joy Lastrilla, EMI ComRel Staff,
regarding the company’s 2014 ASDMP accomplishments

B. GENERAL INFORMATION

Name of Company : Eramen Minerals Inc. (EMI)

Plant/Mine Site : Sta. Cruz, Zambales

Contact Person/Title : Mr. Peter T. Benaires
ComRel Manager

Permit No. ‘ MPSA No. 209-2005-IIi

Date Issued 3 April 19, 2005

SDMP Permit : SDMP # 12-2008-02-II/

Date Issued 3 May 05, 2008

ASDMP :  ASDMP#03-2014

Date Issued 3 January 27, 2014

Cc. METHODOLOGY

Personal interviews and queries with residents, barangay officials of
the host community and Community Relations Manager of EMI were
conducted. The approved 2014 ASDMP was also used as reference in the
conduct of monitoring.
D. EMI ASDMP PROGRAMS/PROJECTS/ACTIVITIES AS OF THE THIRD

QUARTER 2014
The programs/projects/activities for 2014 of EMI are shown on the
matrix below:
| Amount Utilized Amount Total %
2014 for 1° Sem Utilized Amount | Utilized
PIPIA’s Annual 2014 for 3°° Utilized to Date
| Budget 2014 To Date
| Livelihood and Skills Dev't. | 1,850,000 664,875.22 480,926.29 | 1,145,801.51 61%
|_Program |
Infrastructure/Facility 2,100,000 936,618.00 41481452 | 1,361,432.62 64%
Improvement/Construction
Program
Health , Nutrition and 7,900,000 7,368 866.04 424,072.83 | 1,792,938.87 94%
Sanitation Program
Educational, Sports, and 2,000,000 1,359,327.00 | 308,658.05 | 1,667,985.05 83%
Cultural Programs
‘Support to LGU Initiative 300,000 242,910.63 7,809.44 250,720.07 83%
Programs
Total 8,150,000 4,572,596.89 1,744,707.00 | 6,317,303.89 17h
Contingency Fund 908,850 = - :
Grand total [9,068,850 4,572,596.89 4,744,707.00
Information, Education
Campaign (IEC) 1,813,770 589,981.90 437,149.00 | ,027,067.901 56%
Development of Mining
Technology and 1,209,1800 0%
Geosciences

E. FIELD FINDINGS/OBSERVATIONS

The following are the programs/projects/activities (P/P/A’s) monitored;

Livelihood and Skills Dev’t. Program

Sponsored the training on dressmaking of women of Guisguis.
This activity was in line with the Gender and Development (GAD)
sensitivity program of the company.

Supported the ‘Negokart Kabuhayan Project.

Provided fishing materials for the fishermen of Lucapon South,
Sta. Cruz, Zambales.

Support the Carabao Dispersal Project of Lucapon South.
Provided materials for the organic fertilizer production project of
Tubo-tubo South.

Provided assistance to Biay TODA Buy and Sell Project.
Provided organic fertilizers and vegetable seeds to some farmers
in their neighboring communities.

¢ EMI continuously support Charcoal Briquetting Project of the
Bayanihang Mag-uuling ng Tubo-Tubo South (BMTTS).
According to the members of BMMTS, they are marketing/selling
their product to nearby barangays, to the company and the
municipality of Sta. Cruz.

¢ Conducted consultation meetings with concerned residents and
Officials of barangays and introduced the members of the
Technical Working Group (TWG) for Education, Livelihood and
Health.

¢ Continuously monitor the Animal Dispersal Project of residents of
Barangay Tubo-Tubo South for their animal dispersal livelihood.

Infrastructure/Facility Improvement/Construction Program

e Provided construction materials for the Tubo-tubo South
Multi-Purpose Hall (Phase 1).

e Provided the labor cost for the construction of Guinabon
Elementary School perimeter fence.

¢ Provided materials for the painting of Lucapon South Health
Center.

¢ Provided jetmatic for the water system of Lucapon South.

e Repaired the old bridge of Lucapon South.

« Provided materials for the construction of at Lucapon South
Plaza.

¢ Turnover the newly installed water system in Barangay Biay,
Sta. Cruz, Zambales. The project was done in coordination
with the Water District of Sta. Cruz, Zambales. The project
will benefit thousands of residents in Barangays Biay and
Lipay.

Health , Nutrition and Sanitation Program

¢ Provided support to the trainings of Emergency Response Team (ERT) of
Continuously support the Mobile Clinic operations in their host and
neighboring communities.

¢ Conducted relief operations during typhoon “MARIO”.

e Provided assistance to Anti Measles Campaign at Tubo-tubo South,
Bolitoc, Biay & Naulo, Sta. Cruz, Zambales.

¢ Conducted coastal cleanup at Barangay Sabang, Sta. Cruz, Zambales in
partnership with PENRO-Iba, and the municipality of Sta. Cruz, Zambales.

¢ Provided support to the trainings of Emergency Response Team (ERT) of
their host and neighboring communities. They also provided ERTI
equipment for each barangay.

Educational, Sports, and Cultural Programs

Provided financial assistance to the review and tutorial of EMI
scholars.

Provided financial assistance to monthly stipend (July-September),
tuition fees of EMI scholars.

Support to LGU Initiative Programs

Sponsored the Skills Development Training on Theater and Arts of out
of EMI youth. This was in partnership with PREDA, an NGO
specializing on youth rights and development.

Continuously monitored the status of organized group such as BMTTS
for Charcoal Briquette project, TWG, Farmers Group for Organic
Fertilizer Production and the Women Group Project.

Sponsored the Skills Development Training on Theater and Arts of out
of EMI youth. This was in partnership with PREDA, an NGO
specializing on youth rights and development.

Development of Mining Technology and Geosciences and Information,
Education Campaign (IEC)

The company is regularly conducting consultations/meetings with
barangay officials of their host and neighboring communities. They are
presenting their programs/projects/activities implemented under their
approved 2014 ASDMP.
Sponsored Mine Tours to showcase their mining operations. Among
those who were already visited their minesites are the following;

1. Members of the Sangguniang Bayan of Sta. Cruz, Zambales;

2. Members of the Sangguniang Bayan of Botolan, Zambales

3. Member of Sangguniang Panlalawigan of Zambales;

4. Barangay officials and NGO of Botolan, Zambales;
Masteral students of University of the Philippines (UP), Diliman
6. Masteral students of University of the Assumption, Pampanga

a
7. Expers/Scientist of Samahan ng Nagtataguyod ng Agham at
Teknolohiya para sa Sambayanan (AGHAM)

8. Barangay Councils Guisguis and Tubo-tubo South, Sta Cruz,
Zambales; and

9. Volunteer nurses and doctors of Sta. Cruz Hospital.

e Initiated the unity march of “Coalition of Mining Workers, Families and
Communities” in support to the mining companies against the
movements of critics to the mining operations in Sta. Cruz, Zambales.

¢ Continuously sponsoring in the production of IEC materials
(Newsletters, leaflets/brochures, tarpaulins and printed
paraphernalia’s).

¢ Conducted networking with media outlet (Headline Gitnang Luzon)

¢ Conducted IEC in partnership with MGB Region 3 at Radyo Bulacan.

¢ Conducted presentation of SDMP accomplishments to different
stakeholders (LGUs, NGOs, DENR/EMB/MGB, and other sectors).

e Sponsored the coastal cleanups at Bolitoc, Sabang and Longos, Sta.
Cruz, Zambales in celebration of World Environment Day.

¢ Participated in the mangrove tree planting in Barangay Sabang

e¢ The company is actively participating on the Information campaign
activities of Region Ill, Central Luzon Information Education Campaign
(CLIEC).

As of third quarter 2014, the company spent a total amount of
Php6,317,303.89 for their P/P/As, equivalent to 77% utilization, and
Php1,027,067.90 for their IEC program equivalent to 56% utilization. To date,
there was yet reported DMTG accomplishments.

Recommendation
Based on monitoring, most of the programmed activities as of third quarter

in the approved ASDMP for 2014 are implemented and/or undertaken in
accordance with the scheduled programs/projects/activities.

For bisinformation and appropriate action.

FLORITA D. MIRANDA MEXC) . LIMPIN

J
